MARIO KELVIN ARREDONDO, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentArredondo v. CommissionerDocket No. 25906-95.United States Tax CourtT.C. Memo 1996-185; 1996 Tax Ct. Memo LEXIS 200; 71 T.C.M. (CCH) 2786; April 17, 1996, Filed *200  An order of dismissal and decision will be entered. 3Mario Kelvin Arredondo, pro se. Richard S. Goldstein and Michael L. Boman, for respondent.  ARMEN, Special Trial Judge ARMENMEMORANDUM OPINION ARMEN, Special Trial Judge: This case was heard pursuant to the provisions of section 7443A(b)(3) and Rules 180, 181, and 182. 1This case is before the Court on respondent's Motion To Dismiss For Failure To State A Claim Upon Which Relief Can Be Granted, as supplemented, filed pursuant to Rule 40. Petitioner resided in Carthage, Missouri, at the time that the petition was filed with the Court. Respondent's Notice of DeficiencyRespondent issued a notice of deficiency to petitioner dated September 13, 1995. In said notice, respondent determined the following deficiencies in petitioner's*201  Federal income taxes and additions to tax: Additions to TaxYearDeficiencySec. 6651(a)(1)Sec. 6654(a)1991$ 3,949$ 976$ 22419924,01899517419934,2931,073182The deficiencies in income taxes, which include deficiencies in self-employment taxes, are based on respondent's determination that petitioner failed to report income as reflected in the following schedules: 1991IncomePayorAmountWages 2Pizza Hut$ 1,803NonemployeecompensationCarthage Press2,387Other self-13,379employment income1992IncomePayorAmountWages 3Pizza Hut$ 1,189NonemployeecompensationCarthage Press2,387" "Kansas City Star4,665Other self-9,469employment income1993IncomePayorAmountInterestBoatmen's Bank$ 16"United Missouri Bank7NonemployeecompensationCarthage Press994" "Kansas City Star11,746" "APC Mo. Holdings, Inc.951" "Kirksville Publishing951Other self-employment income3,564*202  The additions to tax under section 6651(a)(1) are based on respondent's determination that petitioner's failure to timely file income tax returns for the taxable years in issue was not due to reasonable cause. Finally, the additions to tax under section 6654(a) are based on respondent's determination that petitioner failed to pay the required amount of estimated taxes for the taxable years in issue. Petitioner's PetitionPetitioner filed his petition on December 12, 1995. The crux of petitioner's position is that nothing in subtitle A of the Internal Revenue Code makes him liable for any income taxes because, inter alia, the income tax is an excise tax that can be assessed only against those who are either licensed or incorporated. Thus, the petition includes the following allegations: 1) No where in subtitle A can a code be found making me liable for an "Income Tax". * * * * * * * 6) The mission statement of the Internal Revenue Service stating that the Income Tax relied upon "voluntary compliance" and a statement from the Head of the Alcohol and Tobacco tax division of the IRS which in essence showed that the Income Tax is 100% voluntary as opposed to the Alcohol*203  and Tax which is 100% enforced. [Errors in the original.] 7) Since I'm not enjoying any corporate privileges nor am I engaged in any privileged occupation that Income or Earnings from the exercise of common right could not be taxed as an excise or otherwise. [Errors in the original.]Respondent's Rule 40 Motion and Subsequent DevelopmentsAs indicated, respondent filed a Motion To Dismiss For Failure To State A Claim Upon Which Relief Can Be Granted. 2 On January 29, 1996, shortly after respondent filed her motion to dismiss, the Court issued and served an order calendaring respondent's motion for hearing and also directing petitioner to file a proper amended petition in accordance with the requirements of Rule 34. In particular, the Court directed petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based. Petitioner failed to respond to the Court's order. *204  Respondent's motion to dismiss was called for hearing pursuant to notice in Washington, D.C., on March 6, 1996. Counsel for respondent appeared at the hearing and presented argument on the pending motion. Petitioner did not appear at the hearing. However, he did file a Rule 50(c) statement with the Court shortly before the hearing. In his Rule 50(c) statement, petitioner again reiterated his claim that individuals are not liable for any income tax. Thus, petitioner's Rule 50(c) statement includes the following statements: 3. After extensive research, I cannot find any code or section of a code that states that individuals are required to file or pay income taxes or is LIABLE for the tax. * * * Since no code or section of a code states that individuals are LIABLE for income taxes, require to file a return or require to pay such a tax. The only conclusion that I can see is that I am not LIABLE for such tax or require to file a return or require to pay for such tax as set forth by code section 6011 and the privacy act. [Errors in the original.]DiscussionRule 40 provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be*205  granted. We may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief. ; . Rule 34(b)(4) requires that a petition filed in this Court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the Commissioner in the determination of the deficiency and any addition to tax in dispute. Rule 34(b)(5) further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error. See . The failure of a petition to conform with the requirements set forth in Rule 34 may be grounds for dismissal. Rules 34(a)(1), 123(b). In general, the determinations made by the Commissioner in a notice of deficiency are presumed to be correct, and the taxpayer bears the burden of proving that those determinations are erroneous. Rule 142(a); .*206  Moreover, any issue not raised in the pleadings is deemed to be conceded. Rule 34(b)(4); ; . The petition filed in this case does not satisfy the requirements of Rule 34(b)(4) and (5). There is neither assignment of error nor allegation of fact in support of any justiciable claim. Rather, there is nothing but tax protester rhetoric and legalistic gibberish, as demonstrated by the passages from the petition previously quoted. See ; ; , affd. . The Court's order dated January 29, 1996, provided petitioner with an opportunity to assign error and allege specific facts concerning his liability for the taxable years in issue. Unfortunately, petitioner failed to respond to the Court's order. We see no need to catalog petitioner's arguments and painstakingly address*207  them. As the Court of Appeals for the Fifth Circuit has remarked: "We perceive no need to refute these arguments with somber reasoning and copious citation of precedent; to do so might suggest that these arguments have some colorable merit." . Suffice it to say that individuals are subject to the income tax under subtitle A of the Internal Revenue Code. E.g., , affd. without published opinion . See sec. 1(a)-(d). Moreover, petitioner's claim that the income tax is an excise tax that can only be assessed against those who are either licensed or incorporated is frivolous. , affg. . Because the petition fails to state a claim upon which relief can be granted, we will grant respondent's motion to dismiss, as supplemented. See . We turn now, on our own motion, *208  to the award of a penalty against petitioner under section 6673(a). As relevant herein, section 6673(a)(1) authorizes the Tax Court to require a taxpayer to pay to the United States a penalty not in excess of $ 25,000 whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless. The record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice of deficiency. Rather, the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views. A petition to the Tax Court is frivolous "if it is contrary to established law and unsupported by a reasoned, colorable argument for change in the law." . Petitioner's position, as set forth in the petition and the Rule 50 statement, consists solely of tax protester rhetoric and legalistic gibberish. Based on well established law, *209  petitioner's position is frivolous and groundless. We are also convinced that petitioner instituted and maintained this proceeding primarily, if not exclusively, for purposes of delay. Having to deal with this matter wasted the Court's time, as well as respondent's. Moreover, taxpayers with genuine controversies were delayed. In view of the foregoing, we will exercise our discretion under section 6673(a)(1) and require petitioner to pay a penalty to the United States in the amount of $ 1,000. ; ; ; . In order to reflect the foregoing, An order of dismissal and decision will be entered.3Footnotes3. See supra note 2.↩1. Unless otherwise indicated, all section references are to the Internal Revenue Code in effect for the taxable years in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Respondent has given petitioner credit for amounts withheld from his taxes insofar as his ultimate tax liability is concerned. However, the determination of a statutory deficiency does not take such amounts into account. See sec. 6211(b)(1).↩3. see supra note 2.↩2. Respondent subsequently supplemented her motion to dismiss to account for a computational error in the determination of the deficiency for 1993. Respondent now contends that the deficiency for that year should be $ 4,290, rather than $ 4,293 as determined in the notice of deficiency.↩3. See supra↩ note 2.